THE LAZARD FUNDS, INC. 30 Rockefeller Plaza New York, New York 10112-6300 (800) 823-6300 STATEMENT OF ADDITIONAL INFORMATION December 31, 2009, as revised January 6, 2010 The Lazard Funds, Inc. (the "Fund") is a no-load, open-end management investment company known as a mutual fund. This Statement of Additional Information, which is not a prospectus, supplements and should be read in conjunction with the current Prospectus of the Fund, dated May 1, 2009, as may be revised from time to time, relating to the following thirteen portfolios (individually, a "Portfolio" and collectively, the "Portfolios"): Lazard U.S. Equity Value Portfolio Lazard International Small Cap Equity Portfolio ("Equity Value Portfolio") ("International Small Cap Portfolio") Lazard U.S. Strategic Equity Portfolio Lazard Global Listed Infrastructure Portfolio ("Strategic Equity Portfolio") ("Global Listed Infrastructure Portfolio") Lazard U.S. Mid Cap Equity Portfolio Lazard Emerging Markets Equity Portfolio ("Mid Cap Portfolio") ("Emerging Markets Portfolio") Lazard U.S. Small-Mid Cap Equity Portfolio Lazard Developing Markets Equity Portfolio ("Small-Mid Cap Portfolio") ("Developing Markets Portfolio") Lazard International Equity Portfolio Lazard U.S. High Yield Portfolio ("International Equity Portfolio") ("High Yield Portfolio") Lazard International Equity Select Portfolio Lazard Capital Allocator Opportunistic Strategies ("International Equity Select Portfolio") Portfolio ("Opportunistic Strategies Portfolio") Lazard International Strategic Equity Portfolio ("International Strategic Portfolio") Each Portfolio currently offers two classes of sharesInstitutional Shares and Open Shares. Institutional Shares and Open Shares are identical, except as to minimum investment requirements and the services offered to, and expenses borne by, each Class. To obtain a copy of the Fund's Prospectus, please write or call the Fund at the address and telephone number above. The Fund's most recent Annual Report and Semi-Annual Report to Shareholders are separate documents supplied with this Statement of Additional Information, and the financial statements, accompanying notes and report of independent registered public accounting firm appearing in the Annual Report are incorporated by reference into this Statement of Additional Information. TABLE OF CONTENTS Page Description of the Fund and Portfolios 1 Investment Restrictions 23 Management 25 Determination of Net Asset Value 39 Portfolio Transactions 40 How to Buy and How to Sell Shares 44 Distribution and Servicing Arrangements 46 Dividends and Distributions 48 Taxation 48 Additional Information About the Fund and Portfolios 52 Counsel and Independent Registered Public Accounting Firm 63 Appendix 65 DESCRIPTION OF THE FUND AND PORTFOLIOS The Fund is a Maryland corporation organized on May 17, 1991. Each Portfolio is a separate series of the Fund, an open-end management investment company, known as a mutual fund. Each Portfolio is a diversified investment company, which means that, with respect to 75% of its total assets, the Portfolio will not invest more than 5% of its total assets in the securities of any single issuer nor hold more than 10% of the outstanding voting securities of any single issuer. Lazard Asset Management LLC serves as the investment manager (the "Investment Manager") to each of the Portfolios. Lazard Asset Management Securities LLC (the "Distributor") is the distributor of each Portfolio's shares. Certain Portfolio Securities The following information supplements and should be read in conjunction with the Fund's Prospectus. Depositary Receipts . Each Portfolio may invest in the securities of foreign issuers in the form of American Depositary Receipts and American Depositary Shares (collectively, "ADRs") and Global Depositary Receipts and Global Depositary Shares (collectively, "GDRs"). These securities may not necessarily be denominated in the same currency as the securities into which they may be converted. ADRs are receipts typically issued by a United States bank or trust company which evidence ownership of underlying securities issued by a foreign corporation. GDRs are receipts issued outside the United States, typically by non-United States banks and trust companies, that evidence ownership of either foreign or domestic securities. Generally, ADRs in registered form are designed for use in the United States securities markets and GDRs in bearer form are designed for use outside the United States. These securities may be purchased through "sponsored" or "unsponsored" facilities. A sponsored facility is established jointly by the issuer of the underlying security and a depositary. A depositary may establish an unsponsored facility without participation by the issuer of the deposited security. Holders of unsponsored depositary receipts generally bear all the costs of such facilities, and the depositary of an unsponsored facility frequently is under no obligation to distribute shareholder communications received from the issuer of the deposited security or to pass through voting rights to the holders of such receipts in respect of the deposited securities. Foreign Government Obligations; Securities of Supranational Entities . Each Portfolio may invest in obligations issued or guaranteed by one or more foreign governments or any of their political subdivisions, agencies or instrumentalities that are determined by the Investment Manager to be of comparable quality to the other obligations in which the Portfolio may invest. Such securities also include debt obligations of supranational entities. Supranational entities include international organizations designated or supported by governmental entities to promote economic reconstruction or development and international banking institutions and related government agencies. Examples include the International Bank for Reconstruction and Development (the World Bank), the European Coal and Steel Community, the Asian Development Bank and the InterAmerican Development Bank. Foreign Securities . Each Portfolio may invest in non-U.S. securities as described in the Portfolio's Prospectus. Fixed-Income Securities . The High Yield and Opportunistic Strategies Portfolios may invest in fixed-income securities as described in the Prospectus. In addition, Equity Value and Strategic Equity Portfolios each may invest up to 20% of its assets in U.S. Government securities and investment grade debt obligations of U.S. corporations; Mid Cap, Small-Mid Cap and International Small Cap Portfolios may each invest up to 20% of its assets in investment grade debt securities; and International Equity, International Equity Select, International Strategic and Global Listed Infrastructure Portfolios may each invest up to 20% of its assets in investment grade fixed-income securities and short-term money market instruments. Convertible Securities . Convertible securities may be converted at either a stated price or stated rate into underlying shares of common stock.
